CONTINGENT FEE AGREEMENT

 

This sets forth the agreement (the “Agreement”) made this       dayof
                      ,2016 (the “effective date” of this Agreement) between
Advanced Voice Recognition Systems, Inc. (the “Client”) and Buether Joe &
Carpenter, LLC (“BJC”). Client and BJC are sometimescollectively hereinafter
referred to as the “Parties.” Any one of the Parties may be sometimes
hereinafter referred to as a“Party.”

 

1.     Scope of the Agreement. This Agreement concerns litigation and licensing
activitieswithrespecttoU.S.PatentNos.7,558,730,7,949,534,8,131,557,8,498,871,and9,142,217
((the“Patents”)andanypatentrightsrelatedtothePatents,includinganydivisional,continuation,
continuation-in-part, reissue patent, reexamination certificate, or foreign
counterpart of any such
patentrightsthatisissuedormaybeissuedasaresultofanypatentapplication,reissueapplication
or re-examination (the “Patent Rights”). Client is executing this Agreement for
the purpose of retaining BJC to represent Client in connection with
investigating and asserting claims, including the negotiation of license
agreements and the filing and prosecution of lawsuits, against any potential
infringers of the Patent Rights. Any such claim with respect to which litigation
is filed is referred to herein as a “Lawsuit.” Any licensing agreement not
relating to claims asserted in a Lawsuit will be referred to herein as a
“Licensing Agreement,” and any negotiations for such a Licensing Agreement will
be referred to herein as the “LicensingNegotiations.”

 

2.     Client’s Patent Rights. Client represents and warrants, to the best of
its knowledge, that: (i) Client owns all rights and title to the Patent Rights;
and (ii) that Client owns
theexclusiverighttoenforceallrightsconcerningthePatentRights,including,withoutlimitation,
the exclusive right to bring actions against others for infringement of the
Patent Rights, to license and sublicense the Patent Rights, and to collect all
royalties (past or future), license fees, profits
orotherrevenueorvaluableconsiderationtobepaidorexchangedbyanyoneelseforrightsinthe
PatentRights.ClientagreestotimelypayallmaintenancefeesdueonthePatentRightsthatcome
intoexistence.Clientrepresentsthatitisnotawareofanysecurityinterestinorclaimsofequitable
titletothePatentRights.ClientagreesthatitwillnottransferorassignitsownershipofthePatent
Rights or its rights to enforce the Patent Rights, including any authority to
enforce those rights while this Agreement is in force without prior written
notice to BJC.In the event Client proposes to transfer, license or assign its
ownership or enforcement rights in the Patent Rights to another
personorentity,theClientshallnotifyBJCinwritingpriortosuchtransfer,licenseorassignment,
and any assignee must agree to assume Client’s obligations under thisAgreement.

 

3.     Investigation and Initiation of Licensing Negotiations or Lawsuits.
Client and BJC will analyze the Patent Rights and the activities of other
persons and will identify persons or entities that are potentially or actually
infringing the Patent Rights. Client, with the assistance of
BJC,mayconductLicensingNegotiationsforthepurposeofobtainingLicensingAgreementswith
potential or actual infringers with respect to the Patent Rights. BJC, after
consultation with and
approvalofClient,mayfileLawsuitspursuingclaimsforinfringementofthePatentRightsagainst
persons who refuse to enter into a Licensing Agreement or in advance of
Licensing Negotiations if the Parties believe that doing so is in the bests
interests of Client. BJC shall use commercially reasonable efforts in performing
its services under this Agreement. BJC, however, shall not be
obligatedtofileorcontinuetoprosecuteanyLawsuitthat,inBJC’sprofessionaljudgment,would
violate  Rule  11  of  the  Federal  Rules  of  Civil  Procedure.    Within  30 
days  of  the  Client’s


identificationofaspecificpotentialdefendanttobenamedinaproposedLawsuit,BJCshallnotify
the Client if, in BJC’s professional judgment, filing the Lawsuit against that
potential defendant would violate Rule11.

 

4.     Law Firm Authority to Act for Client. Client hereby appoints BJC as its
sole and exclusive agent to enforce through litigation the Patent Rights. Client
authorizes BJC to try, negotiate, compromise, settle and receive for and in
Client’s name, all compensation, damages or property to which Client may become
entitled by reason of any agreement or Lawsuit concerning the Patent Rights.
Client agrees not to enter into any agreement to license the Patent Rights or to
settleanyLawsuitwithoutconsultationwithBJC,andBJCagreesnottoenterintoanyagreement
to license the Patent Rights or to settle any Lawsuit without the written
consent of Client. Client shall have the sole and exclusive right to approve,
accept and enter into any license, release, settlement agreement or any other
agreement concerning the Patent Rights with BJC ‘s consent,
suchconsentnottobeunreasonablywithheld.ClientandBJCshallconsultwitheachotherbefore
making or accepting any offer to or from a person or entity concerning the
Patent Rights. The Parties also shall provide each other with reasonable notice
of any offer made by any person or entity in connection with any Licensing
Negotiations and/or the settlement of anyLawsuit.

 

Clientshallreferallpotentialclaimsforinfringementofandlicensingopportunitiesforthe
Patent Rights of which it is aware to BJC after which BJC shall provide the
services set forth in
thisAgreement,solongasBJCisready,willingandabletoperformsuchservicesinacompetent
and effectivemanner.

 

5.     Mutual Support and Cooperation. Client agrees to: (1) allow BJC
reasonable and timely access to appropriate Client personnel to facilitate the
provision of legal services by BJC; (2) to use commercially reasonable efforts
to provide BJC with all information and documents in the possession of Client or
any entities or persons affiliated with Client reasonably required in connection
with the enforcement of the Patent Rights; (3) cooperate with BJC in the
prosecution of any Lawsuit; (4) appear on reasonable notice, and at BJC’s
expense, any and all depositionsandcourtappearancesatwhich
yourattendanceisreasonablyrequiredorordered;(5)
complywithallreasonablerequestsofBJCinconnectionwiththepreparationandpresentationof
any Lawsuit; (6) provide on-going technical and administrative assistance,
including the preparation of Rule 11 charts and infringement contentions, review
of documents and analysis of invalidity contentions. BJC agrees to make
reasonable efforts to keep Client informed as to the status of all Lawsuits. The
Parties agree to execute such other documents as might be reasonably necessary
or appropriate to consummate and implement the terms of thisAgreement.

 

6.     Compensation to BJC. Client has requested BJC and BJC has agreed to
handle licensing and litigation activities under this Agreement on a contingent
fee basis. In other words, BJC’s fee will depend upon whether Client recovers
any sums by way of licensing, settlement, trial or otherwise with respect to the
Patent Rights. BJC has advised Client that BJC is willing to charge for its
services based on the time spent and the regular hourly rates of each attorney
and legal assistant performing services to a client regardless of the outcome.
Client has chosen to retain BJC to represent Client on a contingency fee basis
in lieu of an hourly rate representation. Accordingly, BJC’s fees will be based
upon the following contingent feeterms.


(a)     Client hereby assigns, sells, conveys, and agrees to pay and deliver to
BJC a contingent interest in: (1) any royalties, license fees, or other
revenues, money or other valuable consideration received by Client as the result
of entering into with any person or entity any Licensing Agreement,
patent/technology sale agreement, or any other agreement (other than an
agreement to settle a Lawsuit) for the right to use the Patent Rights (such
amount is hereinafter referred to as the “Licensing Agreement Proceeds” and is
more specifically defined below);   and

(2)     any claim asserted in any Lawsuit, measured by the amount of recovery to
be realized out of or collected from the Lawsuit, either through settlement,
compromise or judgment (such amount of recovery is hereinafter referred to as
the “Litigation Proceeds” and is more specificallydefined below); (3) from the
effective date of this Agreement and while this Agreement is in force in an
amount asfollows:

 

(1)                                    
Tenpercent(10%)ofallgross“LicensingAgreementProceeds,”asdefined below, received
within the one year after the Effective Date of the Agreement, andtwenty percent
(20%) of all gross “Licensing Agreement Proceeds” receivedthereafter.

 

(2)                                    
Thepercentagespecifiedbelowofall“LitigationProceeds,”asdefined

below:

 

i.                                            If the Litigation Proceeds are
agreed to or received by Clientwithin ninety (90) days of the commencement of
any Lawsuit, twenty percent (20%) of the Litigation Proceeds up to $1 million
and twenty-two percent (22%) of the Litigation Proceeds exceeding than
$1million.

 

ii.                                          If the Litigation Proceeds are
agreed to or received by Clientwithin 270 days of the commencement of any
Lawsuit, twenty-five percent (25%) of the Litigation Proceeds up to $1 million
and twenty-eight (28%) of the Litigation Proceeds exceeding than $1million.

 

iii.                                        If the Litigation Proceeds are
agreed to or received by Client after 270 days of the commencement of any
Lawsuit, twenty-eight percent (28%) ofthe Litigation Proceeds up to $1 million
and thirty percent (30%) of the Litigation Proceeds exceeding than $1million.

 

iv.                                       Notwithstanding anything to the
contrary stated herein, if the
LitigationProceedsagreedtoorreceivedbyClientatanytimeare$100,000orless, then BJC
shall receive forty percent (40%) of the LitigationProceeds.

 

IntheeventthatanyLawsuitisstayed(a“Stay”),alltimeperiodsbywhichthecontingent
interests are determined shall be tolled for the duration of such Stay and shall
resume only upona
liftoftheStay,withtheexceptionofanystaypendingaproceedingbeforetheUnitedStatesPatent
Office (such as an Inter Partes Review) so long as BJC is actively involved in
the IPR as counsel of record for the Client in suchproceeding.

 

BJC’s contingent interest in Licensing Agreement Proceeds and Litigation
Proceeds shall also be referred to herein as “Contingent Attorneys’ Fees.”


BJC shall have the right, in its sole discretion, to determine whether it will
handle any appeal from any judgment in a Lawsuit.

 

(b)    “Licensing Agreement ·Proceeds” is defined as the gross amount of all
money, royalties and the fair value of any non-monetary benefit or consideration
obtained or received directly by Client or inuring to Client’s benefit as a
result of entering into any Licensing Agreement, patent sale agreement, or other
agreement with any person for the use of orotherwise
concerningthePatentRightspriortofilingaLawsuitagainstalicenseeoranypartywhoreceives
any benefit from the License Agreement, including any release, license or
covenant not to sue. Gross Licensing Agreement Proceeds shall not be reduced by
any cross-license, cross-action,
setofforotherpaymentbyClientrelatingtoacounterclaimassertedagainstClientorotherclaims
or rights unrelated to the asserted Patent Rights, which shall be the sole
responsibility ofClient.

 

(c)     “LitigationProceeds”isdefinedasthegrossamountofallmoney,royaltiesandthe
fair value of any non-monetary benefit or consideration (such as by way of
example injunctive relief or cross-license of intellectual property rights)
obtained or received directly by Client or
inuringtoClient’sbenefitthroughajudgmentin,orthesettlementorcompromiseof,anyLawsuit
asserted on behalf of Client against any other person or entity relating to the
Patent Rights, including, but not limited to, compensatory damages, exemplary
damages, attorney’s fees, prejudgment interest, and post judgment interest
(whether through trial or settlement of any Lawsuit). Gross Litigation Proceeds
also includes any monetary recovery or benefit received by Client pursuant to
any agreement, including a license, patent sale, settlement or compromise that
has the effect of releasing or extinguishing, in whole or in part, any claim
asserted on behalf of Client against any other party in any Lawsuit. The Parties
agree that any proceeds received by Client in connection with the sale or
transfer of ownership of some or all of the Patent Rights during the term of
this Agreement constitute Litigation Proceeds. Gross Litigation Proceeds shall
not be reduced by any cross-license, cross-action, setoff or other payment by
Client relating to a counterclaim asserted against Client or other claims or
rights unrelated to the asserted Patent Rights, which shall be the sole
responsibility ofClient.

 

(d)    If the Parties cannot agree upon the fair value of any non-monetary
component of any Licensing Agreement Proceeds or Litigation Proceeds, or the
present value of BJC’s interest in any such proceeds within sixty (60) days
after such non• monetary component is received, the
Partiesagreefirsttosubmittheissueofvaluationofsuchproceedstoamutuallyagreeableneutral
party from an established mediation service such as JAMS, whose expenses shall
be paid equally by the Parties from the Licensing Agreement Proceeds or
Litigation Proceeds at issue. If either Party rejects the recommendation of the
neutral party, then the valuation of such Licensing Agreement Proceeds or
Litigation Proceeds shall be resolved in accordance with the dispute resolution
provision in thisAgreement.

 

(e)     Client grants BJC a security interest in any Licensing Agreement
Proceeds and Litigation Proceeds to the extent BJC is entitled to any Contingent
Attorneys’ Fees compensation under this Agreement with respect to suchproceeds.

 

(f)     The Parties agree that the terms “Licensing Agreement Proceeds” and
“Litigation Proceeds” include any amount of money that is to be paid out to
Client over any period of time including, but not limited to, any royalties,
license fees, or other revenues or money obtained   or


received directly by Client or inuring to Client’s benefit as a proximate result
of any Licensing Agreement or Lawsuit. BJC will receive its percentage interest
in those amounts as they are paid to Client or, at the election of Client, based
upon the present value of the amount of money thatis to be paid to Client over
time. If Client chooses to waive any such future payments, it will pay BJC an
amount equal to the present value of BJC’s interest in those payments as they
otherwise would have been made toClient.

 

(g)    BJC is expressly authorized to apply to the Court in any Lawsuit for
themaximum amount of compensation, costs and expenses allowed to Client by law
(“Attorneys’ Fees and Costs”). Any Attorneys’ Fees and Costs recovered under
this paragraph shall be treated as Litigation Proceeds under thisAgreement.

 

(h)    All Contingent Attorneys’ Fees shall be consistent with the Texas Rules
of Professional Conduct and any other applicable rules. Should any fees be found
by a court of competent jurisdiction to be inconsistent with any applicable
rules of ethics, the Parties agreethat the attorneys’ fees due under this
Agreement shall not be waived, but shall be restructured so that they are
consistent with such rules ofethics.

 

(i)     Any Licensing Agreement Proceeds or Litigation Proceeds to be paid by a
third party shall be paid to or deposited in BJC’s trust account. BJC shall pay
Client such Licensing
AgreementProceedsorLitigationProceedsminusanyContingentAttorneys’FeesorEnforcement
Expenses owed under this Agreement within five business days from the date
Client receives the Licensing Agreement Proceeds from a person or entity or
Litigation Proceeds from the accused infringer.

 

7.     DefenseofCounterclaimsandDeclaratoryJudgmentActionsInvolvingPatent
Rights. BJC shall defend any claim or counterclaim for declaratory judgment of
patent non-infringement, invalidity, unenforceability or other compulsory
counterclaim relating to the Patent Rights (hereinafter a “Compulsory
Counterclaim”) that is asserted against Client by any
partywhowasthesubjectofanylicensingnegotiationsorlitigationinvolvingthePatentRightsat
no extra charge toClient.

 

8.     Prosecution or Defense of Other Claims & Counterclaims. Should Client
request BJC to (i) prosecute a claim other than a claim enforcing the Patent
Rights against aparty
or(ii)defendagainstaclaimassertedagainstitthatisnotaCompulsoryCounterclaim,thenClient
agrees to compensate BJC for reasonable attorneys’ fees for providing such
services on an hourly fee basis in accordance with its standard hourly rates in
effect at the time such legal services are performed. Alternatively, Client may,
at its option, retain other counsel to handle the defense of such claims
orcounterclaims.

 

9.     Proceedings Before the Patent and Trademark Office. In the event that the
PatentRightsbecomesubjecttoanyactionthroughtheUnitedStatesPatentandTrademarkOffice
(“USPTO”), including but not limited to a request for reexamination, inter
partes review, or post grant review, BJC will not be obligated to represent
Client as to those matters before the USPTO. Client shall be responsible for
retaining competent patent counsel to represent it in such matters, if
necessary. BJC agrees to assist patent counsel as necessary and in its sole
discretion in such matters before the USPTO.   If  the  Client  requests, BJC 
will  handle any  inter  partesreview


proceedingatonehalfofBJC’sthenprevailingstandardbillablerates.Anyoutofpocketexpenses
and hourly attorneys’ fees incurred by Client in such proceedings before the
USPTO shall not be considered EnforcementExpenses.

 

10.    Client Payment of Enforcement Expenses. Client agrees to pay when due all
expenses reasonably incurred in connection with the enforcement of the Patent
Rights (“Enforcement Expenses”). Enforcement Expenses include travel expenses,
long distance calls, investigation fees, consultant fees, expert and witness
fees, the preparation of infringement
contentionsbythirdpartyconsultants,reviewofsourcecodeorothercomputercodeproducedby
any party, electronic imaging, review, processing and hosting of documents
(including providing document search capabilities), charts, photographs,
deposition fees and costs, court costs, photocopying and other document
reproduction costs, postage charges, fax charges, on-line
computerresearch,andotherexpensesreasonablyincurredinconnectionwiththeenforcementof
the Patents or other Patent Rights. If Client fails to reimburse BJC for any
invoiced Enforcement Expenses within 30 days from the date of the invoice,
interest shall accrue on any unpaid Enforcement Expenses at the rate of 10% per
annum. If the average balance of the amount of invoiced unreimbursed Enforcement
Expenses exceeds $50,000 for more than 60 days, then each of the percentages set
forth in Paragraph 6(a) shall be increased by threepercent.

 

11.    Capital Provider. Client has entered into an Advisory Services Agreement
with Dominion Harbor Group, LLC (the “Capital Provider”) dated July 22, 2015,
pursuant to which Capital Provider has agreed to pay the Enforcement Expenses
pursuant to Section 10 of this Agreement. In the event of Capital Provider’s
breach of its duty to pay Enforcement Expenses and failure to cure such breach
within forty-five (45) days of written notice from BJC to Clientof
suchbreach,thepartiesagreethatBJCshallcontinuetopursueitsactivitiesunderthisAgreement
with the following modifications, so long as such breach has not occurred within
one year of the effective date of thisAgreement:

 

(a)     Client shall take all reasonable efforts to obtain alternative financing
of Enforcement Expenses. In the event that Client has been unable to obtain such
alternative
financingofEnforcementExpenseswithin90daysofCapitalProvider’sbreachofitsduty to
pay Enforcement Expenses, Client have no further obligation to pay Enforcement
Expenses to BJC;and

 

(b)    In the event Client is unable to obtain alternative financing
ofEnforcement Expenses, the Contingent Attorneys’ Fees percentages to which BJC
is entitled in Section 6 of this Agreement shall hereby be increased by 35%.
(For example, if the stated percentage is 30% for BJC, the increased percentage
shall be40.5 %.)

 

12.    No Representation or Warranty by Law Firm. Each Party specifically
recognizes that the other Party has made no representation or warranty
whatsoever regarding the probable outcome of the Lawsuit and has in no way
guaranteed the result or outcome of nor any recovery from the settlement or
trial of theLawsuit.

 

13.    LawFirmAssociationofOtherLawyersorAssignment.BJCagreestoperform
faithfully the duties imposed upon BJC as attorneys for Client in the
enforcement of the Patent Rights.        Subject to Client’s written approval,
BJC may, at the discretion and expense of BJC,


associateanyotherattorney,lawfirmorotherentity,asallowedbylaw,intheenforcementofthe
Patent Rights, and may assign all or any part of its interest in the Licensing
Agreement Proceeds or Litigation Proceeds to any other such entity, as allowed
by law, provided that such assignment
shallnotincreasethecosttoClientofanyLawsuitorreducetheinterestofClientintheLicensing
Agreement Proceeds or Litigation Proceeds. BJC shall also have the right to
assign its interest in the Licensing Agreement Proceeds or Litigation Proceeds,
as allowed by law, to any other entity,
providedthatsuchassignmentshallnotrelieveBJCofanyobligationunderthisAgreement.Client
agreestocooperatewithBJCinapportioningBJC’sportionofrevenuesamongotherprofessionals
who may further the purposes of thisAgreement.

 

14.    Right of Attorneys to Withdraw. BJC may, upon 30 days written notice, at
its option and with court approval if necessary, withdraw from any Lawsuit or
cease to represent Client for any reason consistent with applicable ethical and
professional obligations. BJC shall continue to provide all necessary services
during the notice period. If such withdrawal is with
cause,thenBJCshallbeentitledtoreasonablecompensationforanylicensingorlitigationservices
ithasprovidedtoClientpursuanttotheestablishedlegalprinciplesintheStateofTexasgoverning
such compensation. If such withdrawal is without cause, BJC’s right to
compensation shall be limited to any Licensing Agreement Proceeds or Litigation
Proceeds as of the date of withdrawal under this Agreement. If BJC decides for
any reason to withdraw from any litigation, BJC will provide Client a reasonable
time to identify and retain replacementcounsel.

 

15.    Termination of BJC. Client may at any time terminate BJC’s representation
of Client pursuant to this Agreement. Such termination without cause shall not
in any way eliminate
BJC’srighttocompensationrelatingtoanyLicensingAgreementProceedsorLitigationProceeds
pertaining to any Licensing Negotiations or Lawsuit pending as of the date of
termination under this Agreement and the applicable common law. In the event
Client discharges BJC for good cause, however, BJC shall not be entitled to
receive any fee or other compensation under Section 6 of this Agreement, other
than compensation for services rendered up to the time of discharge pursuant to
established legal principles in the State of Texas governing suchcompensation.

 

16.    LawFirmLiabilityafterTermination.IfBJCceasestorepresentClientpursuant to
any provision of this Agreement, then BJC shall no longer be liable to Client or
to any third party for any costs or expenses incurred after the date of the
termination of BJC’srepresentation.

 

17.    Conflicts. It is possible that some of BJC’s present or future clients
will have matters adverse to Client or Client’s organization while BJC is
representing Client. BJC understands that Client has no objection to BJC’s
representation of parties with interests adverse to Client’s and Client waives
any actual or potential conflict of interest as long as those other engagements
are not substantially related to BJC’s services toClient.

 

BJCagrees,however,thatClient’sconsentto,andwaiverof,suchrepresentationshallnot
apply in any instance where, as a result of BJC’s representation of Client, BJC
has obtained proprietary or other confidential information of a non-public
nature, that, if known to such other client, could be used in any such other
matter by such client to Client’s material disadvantage or potential
materialdisadvantage.


Similarly,newlawyersmayjoinBJC.Theselawyersmayhaverepresentedpartiesadverse
toClientwhileemployedbyotherlawfirmsororganizations.BJCassumes,consistentwithethical
standards, that Client has no objection to BJC’s continuing representation of
Client notwithstanding BJC’s lawyers’ prior professionalrelationships.

 

This will also confirm the Parties’ understanding that, unless the Parties reach
an explicit understanding to the contrary, BJC is being engaged by, and will
represent only Client, and no other entity or person, unless agreed to by BJC in
writing.

 

18.    Dispute Resolution. In the event that there is a dispute concerning the
terms of this Agreement or involving any of the services provided pursuant to
this Agreement, the Parties hereby agree to submit such dispute to confidential
binding arbitration. The Parties shall choose  a single arbitrator to arbitrate
the dispute who shall conduct the proceedings at a location agreed to by both
Parties pursuant to the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), as applicable, then in effect or any other procedure
mutually agreed to. Each party shall bear its own attorney fees and costs in
connection with the arbitration, including the costs of the AAA and the
arbitrator, which shall be equally divided. In the event that this arbitration
provision is deemed to be unenforceable, such unenforceability shall have no
effecton any other provision of this Agreement, and the Parties in such event
shall be free to pursue any remedies otherwiseavailable.

 

19.    Remedies for Breach. In the event that any Party hereto shall breach any
of the obligations imposed by this Agreement, then a non-breaching Party shall
be entitled to pursue a claim for monetary damages as a result of such breach.
No Party, however, shall be entitled to recover special, indirect, or
consequential damages, including lost profits, from any other Party.
Forpurposesofthisparagraph,ifClientbreachestheAgreement,thecompensationtowhichBJC
may be entitled under Paragraph 3 herein is not “special, indirect, or
consequential damages, including lostprofits.”

 

20.    Successors and Assigns. This Agreement is and shall be binding and inure
to the benefit of the Parties and their respective subsidiaries and affiliates,
heirs, executors, administrators, legal representatives, predecessors,
successors andassigns.

 

21.    Governing Law. It is expressly understood and agreed that this Agreement
shall be governed by, construed, interpreted, and enforced in accordance with
the laws of the State of Texas.

 

22.    Legal Construction. In case any one or more of the provisions contained
in this
Agreementshallforanyreasonbeheldtobeinvalid,illegalorunenforceableinanyrespect,such
invalidity, illegality, or unenforceability shall not affect any other
provisions thereof, and this
Agreementshallbeconstruedasifsuchinvalid,illegal,orunenforceableprovisionhadneverbeen
containedherein.

 

23.    Waiver and Integration. This Agreement constitutes the entire agreement
among the Parties and supersedes any prior understandings or written or oral
agreement between the Parties respecting the subject matter of this Agreement.
This Agreement may not be modified or amended except by a subsequent agreement
in writing signed by the Parties.       The Parties may


waive any of the conditions contained herein or any of the obligations of any
other party. Any
suchwaivershallbeeffectiveonlyifinwritingandsignedbythePartywaivingsuchconditionor
obligation.

 


24.    REQUIRED SPECIALDISCLOSURES.

 

(a)     CLIENT ACKNOWLEDGES THAT IT WAS ADVISED TO RETAIN INDEPENDENT LEGAL
COUNSEL TO REPRESENT CLIENT IN CONNECTION WITH
THENEGOTIATIONANDEXECUTIONOFTHISAGREEMENT,ANDWITHRESPECTTO THE ARBITRATION
CLAUSE ABOVE. CLIENT FURTHER ACKNOWLEDGES THAT IT WAS ADVISED THAT BJC HAS A
CONFLICT OF INTEREST THAT PREVENTS ITFROM REPRESENTING CLIENT IN ANY WAY WITH
RESPECT TO THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND THAT BJC HAS NOT
DONESO.

 

(b)    Client acknowledges that prior to signing this Agreement, Client was
given the option of retaining BJC to handle the Patent Enforcement Matters on
the basis of a normal hourly rate (plus costs and expenses incurred) but elected
instead to retain BJC pursuant to the termsand conditions of this Agreement.
Client retains the right to convert this Agreement to an hourly fee agreement
for any new litigation filed subsequent to the recovery offees.

 

(c)     The Texas State Bar Act requires that Texas attorneys give notice to
their clients that the State Bar of Texas investigates and prosecutes
professional misconduct committed by Texas attorneys. Although not every
complaint against or dispute with a lawyer involves professional misconduct, the
Texas State Bar’s Office of the General Counsel will provide information about
how to file a complaint by calling (800) 932-1900 tollfree.

 

(d)    Clientacknowledgesthatithasbeenadvisedthatsubmissiontobindingarbitration
typicallyresultsinthewaiverofsignificantrights,includingthewaiveroftherighttofilealawsuit
in a different venue, waiver of the right to a jury trial, the possible waiver
of broad discovery,and the loss of the right toappeal.

 

25.    Counterparts. This Agreement may be executed in multiple counterparts,
each one of which will be considered to be anoriginal.

 

26.    Authority. The undersigned officer of Client represents that he/she has
full authority to enter into and execute this Agreement on behalf ofClient.

 

/

/

/

/

/

/

/

/

/

/



BUETHER JOE & CARPENTER, LLC

 

 

 








Eric W. Buether, Member

 


AGREED AND ACCEPTED: ADVANCED VOICE RECOGNITION SYSTEMS, INC.

 

 

 

 








 

Name:                                                            